UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-2315


CAROLYN WELLS,

                  Petitioner,

             v.

BAE SYSTEMS NORFOLK SHIP REPAIR;               DIRECTOR,   OFFICE   OF
WORKERS’ COMPENSATION PROGRAMS,

                  Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(08-0280)


Submitted:    July 7, 2009                     Decided:    August 14, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Carolyn Wells, Petitioner Pro Se.     Dana Rosen, CLARKE, DOLPH,
RAPAPORT, HULL, BRUNICK & GARRIOTT, PLC, Norfolk, Virginia;
Betty English, OFFICE OF THE SOLICITOR GENERAL, Washington,
D.C., Mark A. Reinhalter, Ann Marie Scarpino, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., Thomas O. Shepherd, Jr.,
BENEFITS REVIEW BOARD, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carolyn   Wells      seeks    review      of    the    Benefits     Review

Board’s   decision     and   order       affirming     the       administrative     law

judge’s decision and order on modification remand, pursuant to

33 U.S.C. §§ 901-950 (2006).             Our review of the record discloses

that the Board’s decision is based upon substantial evidence and

is in accordance with the law.                 See Consolidation Coal Co. v.

Held, 314 F.3d 184, 186 (4th Cir. 2002); Lane v. Union Carbide

Corp., 105 F.3d 166, 170 (4th Cir. 1997).                   Accordingly, although

we   grant   Wells’    application        for    leave      to    proceed   in   forma

pauperis, we deny Wells’ petition for review.                      We dispense with

oral   argument    because        the    facts   and     legal     contentions      are

adequately    presented      in    the    materials      before      the    court   and

argument would not aid the decisional process.

                                                                                 DENIED




                                           2